                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JOEL SNIDER,                                )
                                             )        Civil Action No. 18 – 703
                          Plaintiff,         )
                                             )
                     v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                             )
 DR. ROBERT WITTIG, et al.,                  )
                                             )
                          Defendants.        )

                                              ORDER

       By Order dated July 11, 2018, Plaintiff was granted leave to proceed in forma pauperis in

this case but he was advised that he had to pay an initial partial filing fee of $46.20 to the Clerk

of Court by August 11, 2018. (ECF No. 4.) Additionally, the Court ordered the agency having

custody of Plaintiff to forward to the Clerk payments from Plaintiff’s prisoner account in the

amount of twenty percent of the preceding month’s income each time the account exceed ten

dollars until the entire $350 filing fee had been paid in full. Plaintiff singed and returned the

authorization of payment form permitting payment of the monthly installments and that form

was forwarded to the institution at which time he was incarcerated. As of today, however,

neither the initial partial filing fee of $46.20, or any amount thereof has been paid. Therefore,

       IT IS HEREBY ORDERED as follows:

1.     Within fourteen (14) days of the date of this Order, the agency having custody of Plaintiff

       shall forward to the Clerk of Court the initial partial filing fee of $46.20. If the initial

       partial filing fee is not received within fourteen (14) days from the date of this Order then

       this action may be dismissed for Plaintiff’s failure to prosecute.




                                                  1
2.   Plaintiff is required to make monthly payments for the remaining portion of the $350.00

     filing fee in accordance with 28 U.S.C. § 1915(b).

3.   The Superintendent/Warden of the institution where Plaintiff is incarcerated is directed to

     remit from the prisoner’s account, in monthly installments, the full $350.00 filing fee.

     Enclosed is a copy of Plaintiff’s signed Authorization. As soon as funds are available in

     the inmate’s prison account, the Superintendent/Warden in any institution where the

     inmate is incarcerated is required by law to set aside and remit on a monthly basis 20

     percent of the preceding month’s deposits credited to the prisoner’s account until the

     $350.00 filing fee has been paid in full. Each time a deposit is made to the inmate’s

     account, the Superintendent/Warden shall set aside the deposit immediately before any

     disbursement is made by the inmate, until an amount equal to 20 percent of the previous

     month’s deposits is obtained. When the 20 percent amount is obtained, and the amount

     in the account exceeds ten dollars, it shall be transmitted in one monthly payment to the

     Clerk of Court. Each payment shall be clearly identified by the name and number of the

     prisoner and the number assigned to this action. Payments must be made payable to

     "Clerk, U.S. District Court of the Western District of Pennsylvania" and transmitted to:

                                       Clerk’s Office
                               United States District Court
                              Western District of Pennsylvania
                               700 Grant Street, Rm. 3110
                                   Pittsburgh, PA 15219


     In the event that Plaintiff is transferred to a different correctional facility before the

     full filing fee is paid, you must forward this Order to the Superintendent/Warden of

     the receiving institution. This Order will be binding on the Superintendent/Warden of




                                              2
      any correctional facility where the prisoner is incarcerated until the filing fee is paid in

      full in accordance with the provisions of 28 U.S.C. § 1915(b)(1).

4.    The Clerk of Court is directed to forward a copy of this Order to the

      Superintendent/Warden where Plaintiff is currently incarcerated.

      Dated: March 4, 2019.



                                                     /s/ Lisa Pupo Lenihan
                                                     Lisa Pupo Lenihan
                                                     United States Magistrate Judge
Cc:   Joel Snider
      KZ-8124
      SCI-Houtzdale
      P.O. Box 1000
      209 Institution Drive
      Houtzdale, PA 16698-1000

      Superintendent
      SCI-Houtzdale

      Inmate Account Officer
      SCI-Houtzdale




                                                 3
